..,., ;
     '·    ,,    ..:
                :.....                                                                                                                                                             (J.
                                                                                                                                                                                   .. )
                                                                                                                                                                                   (-
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Page 1of1        ,./




                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November I, 1987)
                                                v.

                                   Gerardo Rodriguez-Rayon                             Case Number: 3:19-mj-22654

                                                                                      Michael Edmund Burke
                                                                                      Defendant's Attorney


          REGISTRATION NO. 86223298
                                                                                                                                           FIL.ED
          THE DEFENDANT:                                                                                                                  JUL 0 3 2019
           IZI pleaded guilty to count(s) 1 of Complaint                                                     I_.    r         C::''
                                                                                                                    . . . . . . W•




                                                                                                              .:~'"' ~~·.' ,,;~
                                                                                                                                     ~;   ,I\,   - s.   [)jSTR•CT   L[JI   ~IT

                                                                                                                                                        f(ICT OF CllLIFORNIA
           D was found guilty to count( s)                                                                    to'                                                     DEPUTY

                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                     Nature of Offense                                                                              Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                    1

           D The defendant has been found not guilty on count(s)
                                                                                   ------------------~

           D Count(s)                                                                  dismissed on the motion of the United States.
                                  ------------------
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           ti TIME SERVED                          D __________ days

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                           charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, July 3, 2019
                                                                                    Date of Imposition of Sentence


          Received
                              -------~
                              DUSM                                                  Hi:iLtLOCK
                                                                                    UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                                             3:19-mj-22654
